ORDER
Pursuant to Article V, Section 4 of the South Carolina Constitution, Rule 403, SCACR, is amended as set forth in the attachment to this Order. The amendments, which were prepared at the direction of the Chief Justice’s Commission on the Profession, update the rule to eliminate some of the current required experiences and add new required experiences. In particular, the amendments add a requirement that lawyers complete an Alternative Dispute Resolution experience and two “Day in Court” experiences. To add flexibility, lawyers may complete the Alternative Dispute Resolution experience, as well as one of the required trial experiences, by viewing video experiences that have been prepared with assistance from individual lawyers and the South Carolina Bar and approved by this Court. The approved videos are available on the South Carolina Bar’s website.
The amended version of Rule 403 and an amended Rule 403 Certifícate are set forth in the attachment to this Order and are effective immediately. However, a lawyer who has begun completing the Rule 403 requirements under the former version of the rule may prove completion of the required Rule 403 trial experiences under the former rule by filing the prior version of the Rule 403 Certificate within one year of the date of this Order. Regardless of which Certificate a lawyer uses to establish compliance, a filing fee of $50 shall accompany the filing of the Certificate.
/s/Costa M. Pleicones, C.J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
*528/s/Kaye G. Hearn, J.
/s/John Cannon Few, J.
ATTACHMENT
RULE 403
TRIAL EXPERIENCES
(a) General Rule. Although admitted to practice law in this State, an attorney shall not appear as counsel in any hearing, trial, or deposition in a case pending before a court of this State until the attorney’s trial experiences required by this rule have been approved by the Supreme Court. An attorney whose trial experiences have not been approved may appear as counsel if the attorney is accompanied by an attorney whose trial experiences have been approved under this rule or who is exempt from this rule, and the other attorney is present throughout the hearing, trial, or deposition. Attorneys admitted to practice law in this State on or before March 1, 1979, are exempt from the requirements of this rule. Except for Military Spouse Attorneys licensed under Rule 430, SCACR, attorneys holding a limited certificate to practice law in this State need not comply with the requirements of this rule.
(b) Trial Experiences Required. An attorney must complete the following four (4) trial experiences. The required trial experiences are:
(1) Observation of or actual participation in one (1) civil or criminal jury trial in the Circuit Court of South Carolina or in the United States District Court for the District of South Carolina. The trial must include an opening statement, a closing argument, and direct and cross-examination of at least two (2) witnesses. Credit for actual participation requires actual participation in an entire jury trial if the attorney is accompanied by an attorney whose trial experiences have been approved under this rule or who is exempt from this rule, and the approved attorney is present throughout the hearing or trial;
(2) Observation of one (1) video trial that has been approved by the Supreme Court;
*529(3) Observation of one (1) Alternative Dispute Resolution proceeding in a Court of Common Pleas, Family Court, or Federal District Court matter or observation of one (1) video of an Alternative Dispute Resolution experience that has been approved by the Supreme Court; and
(4) Two (2) “day in court” experiences, selecting from the Court of Common Pleas, the Court of General Sessions, the Family Court, or a state or federal Administrative Law Court governed by either the South Carolina Administrative Procedures Act or the Federal Administrative Procedure Act, provided the administrative hearing(s) must take place within South Carolina. The presiding judge must attest on an approved form the presence of the student or attorney from the commencement of court through adjournment of court for the day, which must include a minimum of four (4) hours in court per day/experience.
One (1) of the “day in court” experiences required under this subsection may be satisfied by participation in a judicial observation and experience program approved by the Chief Justice’s Commission on the Profession.
(c) When Trial Experiences May be Completed. Rule 403(b) trial experiences may be completed any time after the completion of two-thirds (2/3) of the credit hours needed for law school graduation. However, participation in a judicial observation and experience program approved by the Chief Justice’s Commission on the Profession may be completed after a law student has completed one-third (1/3) of the credit hours needed for law school graduation. The supervising judge shall sign the certificate giving credit for the trial experience upon completion of the program.
(d) Certificate to be Filed. The attorney shall file with the Supreme Court a Certificate showing that the trial experiences have been completed. This Certificate, which shall be on a form approved by the Supreme Court, shall state the names of the cases, the dates, and the tribunals involved and shall be attested to by the respective judge, master, referee, administrative officer, or mediator. In the case of a video trial experience or video Alternative Dispute Resolution experience, the attorney shall attach a Certificate of Completion, which may be printed following completion of the video on the *530South Carolina Bar’s website. Completed Rule 403 Certificates shall not be accepted until after an applicant has been sworn in as a member of the South Carolina Bar. A filing fee of $50 shall accompany the Certificate.1
(e) Attorneys Admitted in Another State. An attorney who has been admitted to practice law in another state, territory, or the District of Columbia for two (2) years may satisfy the requirements of this rule by providing proof of equivalent experience in the other jurisdiction for each category of experiences specified in (b) above. This proof of equivalent experience shall be made in the form of an affidavit and shall include at least the name of the case, the case number, and the type of trial experience used to satisfy the requirements of (b) above. To provide the definitive evidence required of attorneys under this section, a letter from a judge of a court of record in the other jurisdiction with personal knowledge of the attorney, attesting to that attorney’s trial competence, may be substituted for detailed evidence of such experience. The affidavit shall be filed with the Supreme Court. A filing fee of $50 shall accompany the affidavit.
(f) Judge Advocate General Lawyers. The Judge Advocate General’s Corps of any service of the Armed Forces of the United States (including the United States Coast Guard) shall be considered a jurisdiction for the purposes of (e) above. Further, for the purposes of (e) above, an attorney who has been a judge advocate for two (2) years or more, either active or reserve, may satisfy the requirements of this rule by providing proof of equivalent experience as a judge advocate, which shall include court-martial proceedings, separation actions, and other similar contested proceedings. Additionally, an attorney who has served on active duty as a judge advocate for two (2) years or more may submit a letter from a military judge or staff judge advocate with personal knowledge of the *531attorney attesting to the attorney’s trial competence, and this letter shall have the same effect as the letter from a judge under (e) above. The military judge or staff judge advocate submitting the letter must have the rank of Colonel or above in the Army, Air Force, or Marines or Captain or above in the Navy or Coast Guard. All other requirements of (e) must be complied with.
(g) Circuit Court Law Clerks and Federal District Court Law Clerks. A person employed full time for nine (9) months as a law clerk for a South Carolina circuit court judge or as a law clerk for a United States District Court Judge in the District of South Carolina may be certified as having completed the requirements of this rule by observing one (1) experience described in (b)(3) above. A part-time law clerk may be certified in a similar manner if the law clerk has been employed as a law clerk for at least 1350 hours. The law clerk must submit a statement from a judge or other court official certifying that the law clerk has been employed as a law clerk for the period required by this rule. A Certificate (see (d) above) must be submitted for the experience.
(h) Appellate Court Law Clerks and Staff Attorneys. A person employed full time for eighteen (18) months as a law clerk or staff attorney for the Supreme Court of South Carolina, the South Carolina Court of Appeals, or the United States Court of Appeals for the Fourth Circuit may be certified as having completed the requirements of this rule by observing one (1) experience described in (b)(3) above. A part-time law clerk or staff attorney may be certified in a similar manner if the law clerk or staff attorney has been employed as a law clerk or staff attorney for at least 2700 hours. The law clerk or staff attorney must submit a statement from a judge, justice, or other court official certifying that the law clerk has been employed as a law clerk or staff attorney for the period required by this rule. A Certificate (see (d) above) must be submitted for the experience.
(i) Bankruptcy Law Clerks. A person employed full time for nine (9) months as a law clerk for a United States Bankruptcy Judge in South Carolina may be certified as having completed the requirements of this rule by participating in or observing one trial experience described in (b)(1) or (b)(2) and also one *532experience in (b)(3) above. A part-time law clerk may be certified in a similar manner if the law clerk has been employed as a law clerk for at least 1350 hours. The law clerk must submit a statement from a judge or other court official certifying that the law clerk has been employed as a law clerk for the period required by this rule. A Certificate (see (d) above) must be submitted for the experiences.
(j) Approval or Disapproval. The Court will notify the attorney if the trial experiences submitted in the Certificate or affidavit have been approved or disapproved.
(k) Confidentiality. The confidentiality provisions of Rule 402(m), SCACR, shall apply to all files and records of the Clerk of the Supreme Court relating to the administration of this rule. The Clerk may, however, disclose whether an attorney’s trial experiences have been approved and the date of that approval.
Last amended by Order dated December 15, 2016.

. In accordance with the December 15, 2016, Order amending this rule, a lawyer may prove completion of the required experiences under the prior version of Rule 403 by filing the prior version of the Rule 403 Certificate on or before December 15, 2017. The prior version of Rule 403, SCACR, can be accessed at http://www.sccourts.org/courtReg/ HTMLfiIes/APP/403.0.original.htm, and the prior version of the Rule 403 Certificate can be accessed at http://www.sccourts.org/forms/PDF/ SCACRIV4Q30riginal.pdf.